Case 9:19-cv-81160-RS Document 1014 Entered on FLSD Docket 08/17/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 9:19-cv-81160-RS




   APPLE INC.,

                               Plaintiff,

          v.

   CORELLIUM, LLC,

                             Defendant.


                       PLAINTIFF APPLE INC.’S NOTICE OF APPEAL

         NOTICE IS HEREBY GIVEN that Plaintiff Apple Inc. hereby appeals to the United States

  Court of Appeals for the Eleventh Circuit from the Final Judgment entered in this action on August

  17, 2021 (ECF No. 1013) as to Apple’s claims for copyright infringement (First, Second, and Third

  Claim for Relief in the Second Amended Complaint, ECF No. 589) and all other orders and

  decisions antecedent and ancillary thereto, including all rulings, reports, recommendations, and

  opinions that merged into and became part of the Final Judgment and upon which the Final

  Judgment is based—including but not limited to the District Court’s Order on the Parties’ Motion

  for Summary Judgment entered on December 29, 2020 (ECF Nos. 783, 784).
Case 9:19-cv-81160-RS Document 1014 Entered on FLSD Docket 08/17/2021 Page 2 of 2




   Dated: August 17, 2021                           Respectfully Submitted,


   Michele D. Johnson*                              s/ Martin B. Goldberg
   michele.johnson@lw.com
   LATHAM & WATKINS LLP                             Martin B. Goldberg
   650 Town Center Drive, 20th Floor                Florida Bar No. 0827029
   Costa Mesa, CA 92626                             mgoldberg@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax              rdiaz@lashgoldberg.com
                                                    Emily L. Pincow
   Sarang Vijay Damle*                              Florida Bar. No. 1010370
   sy.damle@lw.com                                  epincow@lashgoldberg.com
   Elana Nightingale Dawson*                        LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com                   100 Southeast Second Street
   LATHAM & WATKINS LLP                             Miami, FL 33131
   555 Eleventh Street NW, Suite 1000               (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel
   joe.wetzel@lw.corm
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice

                                 Attorneys for Plaintiff APPLE INC.



                                                2
